      Case 2:18-cv-04553-JCJ Document 104 Filed 02/20/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SPRJNG PHARMACEUTICALS, LLC,                     )
                                                 )
       Plaintiff,                                )
                                                 )
                                                 )
V.                                               )
                                                 )        Civil Action No. 2:18-cv-04553-JCJ
RETROPHIN, INC.; MARTIN SHKRELI;                 )
MISSION PHARMACAL COMPANY;                       )
ALAMO PHARMA SERVICES, INC.; and                 )
EVERSANA LIFE SCIENCES, LLC                      )
                                                 )
       Defendants.                               )
                                                                      FEB 2O 2020

                                          ORDER

       And now, this   ~ day of February 2020, the     Court having received and reviewed the

Joint Stipulation and Proposed Order of Plaintiff Spring Pharmaceutical, LLC and Defendants

Retrophin, Inc., Martin Shkreli, Mission Pharmacal Company, and Alamo Pharma Services, Inc.,

IT IS SO ORDERED. Defendants Retrophin, Inc., Martin Shkreli, Mission Pharmacal Company,

and Alamo Pharma Services, Inc. shall answer, move, or otherwise respond to Plaintiffs Amended

Complaint on or before March 27, 2020 and Plaintiff shall respond to any Defendants' motion to

dismiss the Amended Complaint on or before April 27, 2020.



Dated:- - - - - -

                                                     BY THE COURT;
